Case: 11-41028     Document: 00511821960         Page: 1     Date Filed: 04/16/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 16, 2012
                                     No. 11-41028
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BRANDON OVERSHOWN,

                                                  Petitioner-Appellant

v.

JODY R. UPTON, Warden,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:10-CV-770


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Brandon Overshown, federal prisoner # 66092-179, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition based upon his failure to
exhaust administrative remedies. In his § 2241 petition, Overshown argued that
he had not received proper credit towards his federal sentence for time spent in
state custody.
        Overshown states, in conslusory fashion, that he made four attempts to
exhaust his administrative remedies, that the Bureau of Prisons (BOP) made its

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-41028    Document: 00511821960    Page: 2   Date Filed: 04/16/2012

                                 No. 11-41028

intent known that any further attempts would have been futile, and that
exhaustion of administrative remedies is not a jurisdictional prerequisite to
habeas review. The remainder of his brief addresses the merits of the claim he
raised in his § 2241 petition.
      If a prisoner feels he has been improperly refused credit for time he has
served in state custody, the prisoner must first exhaust his administrative
remedies with the BOP before pursuing judicial review of the BOP’s
computations. United States v. Dowling, 962 F.2d 390, 393 (5th Cir. 1992).
However, exhaustion of administrative remedies is not required where they are
“unavailable or wholly inappropriate to the relief sought, or where the attempt
to exhaust such remedies would itself be a patently futile course of action.”
Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994). Exceptions to the exhaustion
requirement apply only in extraordinary circumstances, and it is Overshown’s
burden to demonstrate the futility of administrative review. Id. We review the
dismissal of a § 2241 petition for failure to exhaust administrative remedies for
abuse of discretion. See id.
      Overshown does not dispute that he failed to properly exhaust his
administrative remedies, and he has not demonstrated that properly exhausting
those remedies would have been an exercise in futility. Accordingly, the district
court did not abuse its discretion in dismissing his § 2241 petition. See id. The
district court’s judgment is AFFIRMED.




                                       2